CONFIDENTIAL TREATMENT

INTERNATIONAL COAL GROUP, INC. HAS REQUESTED THAT THE

MARKED PORTIONS OF THIS DOCUMENT BE ACCORDED

CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 OF THE

SECURITIES EXCHANGE ACT OF 1934

Exhibit 10.4

Execution Copy

DULCET ACQUISITION LLC

DULCIMER LAND PROPERTY

AMENDED AND RESTATED COAL LEASE TO

POWDUL ACQUISITION LLC

May 27, 2008



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND

FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. BOXES AND ASTERISKS

DENOTE SUCH OMISSION.

TABLE OF CONTENTS

 

          Page 1.    Leased Coal; Leased Premises    1 2.    Term    3 3.   
Rights; Failure of Title    4 4.    Disclaimer of Warranty    5 5.    Wheelage
and Processing Rights    5 6.    Tonnage Royalty    6 7.    Minimum Rental;
Payment    7 8.    Compliance with Laws    9 9.    Mining Operations    9 10.   
Surveys, Maps and Permits    12 11.    Engineering Audit    14 12.    Weights   
14 13.    Exploration Data    15 14.    Records    15 15.    Permits and
Reclamation    16 16.    Taxes    17 17.    Indemnity    18 18.    Workers’
Compensation; Black Lung    19 19.    Insurance    20 20.    Liens and
Encumbrances    22 21.    Environmental Damage    22 22.    Boundary Coal    23
23.    Condemnation    23 24.    Substances Mixed With Coal    23 25.    Timber
   24 26.    Roads    24 27.    Essential Reliance    24 28.    Assignment
Prohibited    25 29.    Collection of Rents – Rights Reserved    25 30.   
Default; Forfeiture; Remedies Cumulative    25 31.    Removal of Property Upon
Expiration or Termination    27 32.    Release Upon Expiration or Termination   
27 33.    Waiver    27 34.    Successors Bound    27 35.    Notices    27 36.   
Dispute Settlement and Arbitration    28 37.    Relationship Between the Parties
   29 38.    Power of Attorney    29 39.    Headings    30 40.    Applicable Law
   30 41.    Severability    30 42.    Representations and Warranties of Lessee
   30

 

i



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND

FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. BOXES AND ASTERISKS

DENOTE SUCH OMISSION.

 

 

43.    Representations and Warranties of Lessor    30 44.    Entire Agreement   
31 45.    No Recordation    31 46.    No Disclosure    31 47.    No Rights in
Third Parties    32

Exhibits       Exhibit A    Leased Premises    Exhibit B    Production Schedule
   Exhibit C    Memorandum of Lease    Exhibit D    Third Party Coal Properties
  

 

ii



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND

FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. BOXES AND ASTERISKS

DENOTE SUCH OMISSION.

 

AMENDED AND RESTATED COAL LEASE

THIS AMENDED AND RESTATED COAL LEASE (this “Lease”), is made and effective as of
the 27 th day of May, 2008, by and between DULCET ACQUISITON LLC, a Delaware
limited liability company with an address at Seven Sheridan Square, Suite 400,
Kingsport, Tennessee 37660 (“Lessor”), and POWDUL ACQUISITION LLC, a Delaware
limited liability company with an address at 300 Corporate Centre Drive, Scott
Depot, West Virginia 25560 (“Lessee”).

W I T N E S S E T H:

WHEREAS, Lessor and Lessee are parties to that certain Sublease Agreement, dated
as of October 22, 1980 (as amended, the “Original Coal Lease”); and

WHEREAS, Lessor and Lessee desire to amend and restate the Original Coal Lease
as provided in this Lease;

NOW, THEREFORE, that for and in consideration of the premises and of the sum of
Ten Dollars, cash in hand paid by Lessee to Lessor, the receipt and sufficiency
of which are hereby acknowledged, and of the rents and royalties herein provided
to be paid, and of the mutual covenants and promises hereinafter set forth, the
parties hereto do hereby agree as follows:

1. Leased Coal; Leased Premises.

a. Lease. Subject to the exceptions, reservations and conditions set forth in
this Lease, Lessor does hereby LEASE, LET, ASSIGN and/or GRANT unto Lessee, upon
the terms and conditions hereinafter set forth, all of the coal (the “Leased
Coal”) in and underlying those certain tracts or parcels of land commonly
referred to as the Dulcimer Land Property, situate, lying and being in Harlan
County, Kentucky and Lee County, Virginia (collectively, the “Leased Premises”),
a general description of such lands shown on a map attached hereto as Exhibit A,
together with the right to use the surface, together with all the rights,
easements and privileges that Lessor has the right to grant as may be necessary
or convenient to the exploration, mining, transportation and sale of the Leased
Coal. Lessee shall have the right to mine the Leased Coal by any current or
future surface or deep mining method (including, without limitation, mountaintop
removal, contour surface, room and pillar, longwall or other method now or
hereafter in existence). Highwall and auger mining may be conducted on the
Leased Premises upon written consent by Lessor with respect to specific mining
plan proposals submitted by Lessee.

EXCEPT AS EXPRESSLY SET FORTH IN THIS LEASE, LESSOR MAKES NO WARRANTY, EXPRESS
OR IMPLIED, WHETHER OF MERCHANTABILITY, QUALITY, QUANTITY, RECOVERABILITY, TITLE
OR OTHERWISE AS TO THE LEASED PREMISES, THE LEASED COAL OR INTERESTS THEREIN,
COAL RESERVES OR MINING OR OTHER RIGHTS OWNED BY LESSOR, OR AS TO THE

 

1



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND

FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. BOXES AND ASTERISKS

DENOTE SUCH OMISSION.

 

CONDITION OF THE LEASED PREMISES OR THE LEASED COAL, AND LESSEE SHALL RELY UPON
ITS OWN EXAMINATION THEREOF THROUGH ENGINEERS AND OTHER REPRESENTATIVES SELECTED
AND EMPLOYED SOLELY BY LESSEE.

b. Exceptions and Reservations. There is excepted and reserved from the
operation of this Lease the entire ownership and control of the Leased Premises
for all purposes other than those for which this Lease is made, including the
following:

i. The right to mine and take away coal not leased to Lessee under this Lease
from the Leased Premises by any current or future surface or deep mining method
and to select and grant to others the right to do so;

ii. The right to cut, prepare, use or remove all the timber on the Leased
Premises;

iii. The right to search for oil, gas, coal, coal bed methane not released in
the ordinary course of mining (“CBM”) and other minerals and products other than
the Leased Coal and removing the same when found, the right to bore for and
produce the oil and gas, including CBM, found in the Leased Premises (provided,
however, that nothing herein shall prevent or restrict Lessee from venting CBM
as may be necessary in its mining operations, without compensation or other
liability therefor to Lessor), the right to store and transport, through
pipelines or otherwise, such gas and oil, and gas and oil from any other lands,
the right to prospect, mine, produce, store and transport any minerals other
than the Leased Coal found in, on or underlying the Leased Premises and the
right to store and transport any minerals from other lands; provided, however,
that with respect to any pipelines placed on the Leased Premises pursuant to
rights granted to third parties after the date hereof, if Lessee determines that
such pipelines will interfere with Lessee’s mining operations, Lessor shall,
promptly upon receipt of written notice from Lessee, require such third parties
to relocate such pipeline(s) to avoid such interference, with the first such
relocation to be at no cost to Lessee, and any subsequent relocation of the same
pipeline to be at Lessee’s cost.

iv. The right to drain water, to transmit electrical energy, steam and heat, to
transport coal or coke or other products and minerals and goods of all other
kinds from the Leased Premises or any other land over, across or through the
Leased Premises and to select and grant to others such rights;

v. The right to use the stone, earth, water and other minerals and products in,
on or underlying the Leased Premises, to make excavations and sinking or boring
slopes, shafts, drifts, tunnels and walls, to erect buildings, structures,
machinery and other improvements, to construct and maintain ditches,
transmission lines, telegraph and telephone lines, railroads or other roads,
tramways, tubing, pipelines or other means of drainage, transmission,
communications or transportation over, upon or beneath the surface of the Leased
Premises and to select and grant to others rights of way therefor;

 

2



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND

FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. BOXES AND ASTERISKS

DENOTE SUCH OMISSION.

 

vi. The right to grant and convey, from time to time, any rights of way over,
across or through the Leased Premises;

vii. Rights of ingress and egress as may be necessary or convenient in the
proper development of the Leased Premises or other lands or in the proper
exercise of the rights hereby excepted and reserved; and

viii. All outstanding rights of any person or entity under existing leases,
subleases, deeds or other instruments evidenced by recorded instruments or
visible on the ground;

provided, however, that the exercise and any use by Lessor of the rights
retained and reserved unto Lessor in subsections b(i) through (viii) herein
above shall not unreasonably interfere with the mining plans and operations of
Lessee upon the Leased Premises; provided, further, that any such rights granted
to third parties by Lessor after the date hereof shall expressly provide that
such rights shall be subject to the rights of Lessee under this Lease.

2. Term. The term of this Lease shall be as follows:

a. The “Primary Term” shall commence on the date hereof and shall continue until
the earlier of (i) 10 years from the date hereof, (ii) such time as Lessee shall
have mined and removed all of the mineable and merchantable (as defined below)
Leased Coal or (iii) the termination of this Lease in accordance with
Section 30. Lessee shall have the option to extend the Primary Term for two
additional terms of five years each, provided, that Lessee is not then in breach
hereof beyond any applicable notice and grace periods hereunder and is either
(x) actively engaged in mining operations on the Leased Premises or
(y) prevented from mining at the time of such extension due to an event of Force
Majeure (as defined in Section 9(b)). The option to extend the Primary Term of
this Lease for the additional periods described above may be exercised by
written notice from Lessee to Lessor no more than 120 days nor less than 90 days
prior to the expiration of the then-current term.

b. The “Remainder Term” shall commence at the end of the Primary Term, or any
extension thereof, as applicable, and shall continue until Lessee shall have
fully complied with all of its reclamation, environmental and other obligations
hereunder and under all applicable Permits (as defined in Section 15(a)). During
the Remainder Term, Lessee shall continue to comply with the terms of this
Lease, although Lessee shall have no rights to mine, transport or process coal
on the Leased Premises.

c. For purposes of this Lease, “mineable and merchantable” Leased Coal shall
mean Leased Coal which when reached in the prosecution of a prudent and economic
plan of operation and development of the Leased Premises ordinarily could be
mined by Lessee and, with prudent and economic preparation, marketed at
reasonable profit to Lessee by the use of machinery and methods for mining and
cleaning coal which at the time are modern and efficient, and by the use of
skillful and efficient management and planning.

 

3



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND

FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. BOXES AND ASTERISKS

DENOTE SUCH OMISSION.

 

3. Rights; Failure of Title.

a. During the Primary Term, or any extension thereof, Lessee shall have all of
the mining rights and privileges, including surface rights, reasonably necessary
or convenient to mine and take away the Leased Coal by the mining methods as
granted herein, and no additional rights or privileges. Lessee covenants and
agrees to ascertain those mining rights and privileges to include, without
limitation, the accurate boundary line of the Leased Premises before conducting
any mining operations under this Lease.

b. It is distinctly understood and agreed that Lessor grants only such mining
rights and privileges as it possesses or has acquired in connection with the
Leased Coal contained in the Leased Premises; and that in mining, removing and
carrying away the Leased Coal Lessee shall be limited to the exercise of the
aforesaid rights and privileges.

c. Lessee and Lessor recognize there may be multiple lessees operating on
Lessor’s property, as well as timber and other activities pursuant to Lessor’s
retained rights. Recognizing there will be increased demand for use of surface
areas and roads on the Leased Premises, Lessor and Lessee agree to reasonably
cooperate with each other to coordinate and plan the development and use of the
coal, surface and roads so the interference to the operations of each is
minimized. Lessee acknowledges and agrees that its leasehold interest and estate
created hereby is subject to the interest or estate of other lessees of Lessor’s
property and shall be subject to and benefit from the cooperation provisions
herein. Lessee further acknowledges and consents to operations by other lessees
of Lessor in the Leased Premises in coal seams not leased hereunder. Lessee
shall cooperate with these other coal lessees of Lessor to the extent necessary
so as not to unreasonably interfere with their ability to: (i) obtain or modify
a mining Permit; (ii) mine and remove coal from seams not leased hereunder; or
(iii) use the surface of the Leased Premises for mining such seams of coal.

d. Lessee is hereby advised that there may be utility power lines, gas lines,
water lines or other obstructions in and on the Leased Premises. To the extent
Lessor has the right to give consent to Lessee for rights-of-way or easements
necessary to provide for relocation of such lines to facilitate mining
activities of Lessee on the Leased Premises, Lessor shall give such consent in
its reasonable discretion. Lessor assumes no responsibility for any loss or
delay resulting from having to relocate such lines.

e. In the event any part of the Leased Premises is lost after final adjudication
or settlement to the holder of any outstanding superior title, and, if Lessee
has mined and removed a part or all of the Leased Coal therefrom and paid Lessor
therefore on the royalty basis, Lessor agrees to repay to Lessee the amount of
Tonnage Royalty so paid, without interest, but Lessor shall not be otherwise
liable to Lessee on account of the mining and removing of such Leased Coal by
Lessee.

 

4



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND

FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. BOXES AND ASTERISKS

DENOTE SUCH OMISSION.

 

4. Disclaimer of Warranty. Lessee has examined the Leased Premises and the
Leased Coal existing on the Leased Premises, accepts the same in their present
condition and assumes all risks incident thereto, to the mining and removal of
Leased Coal therefrom and therewith and to any and all activities of its
contractors, agents, employees, invitees or licensees. Lessee shall in no way be
considered an agent, contractor or employee of Lessor. Lessee agrees that Lessor
makes no covenant to Lessee for quiet enjoyment of the Leased Premises and that
Lessor has made no representations or warranties with respect to the Leased
Premises, including, without limitation, the condition thereof, the quantity,
quality, depth or thickness of the Leased Coal therein or the condition of
Lessor’s title thereto; provided, however, that Lessor does warrant and covenant
that it (i) has not and will not enter into any lease, conveyance or other
agreement that would materially interfere with Lessee’s rights or operations
hereunder and (ii) will not cause or permit the creation of any lien, claim or
encumbrance on the Leased Premises that would materially interfere with Lessee’s
operations hereunder.

5. Wheelage and Processing Rights.

a. Lessee shall have the right to transport Adverse Coal over, under or through
the Leased Premises subject to the terms and conditions of this Section 5.

i. If, in any particular month, Lessee has mined from the Leased Premises and
sold an amount of tons of Leased Coal less than the tons of Leased Coal set
forth on Exhibit B attached hereto (the “Production Schedule”) for such month,
then Lessee shall pay to Lessor a wheelage fee (the “Wheelage Fee”) equal to
[        *        ] of the Gross Sales Price for each ton of Adverse Coal
transported over, under or through the Leased Premises up to the number of tons
of such shortfall.

ii. Payment of Wheelage Fees, if any, shall be made monthly on or before the
20th day of each calendar month with respect to Adverse Coal transported over,
under or through the Leased Premises during the preceding month. Each payment of
Wheelage Fees shall be accompanied by a statement showing the Adverse Coal
transported over, under or through the Leased Premises during the period for
which the payment is tendered, the Gross Sales Price per ton, the number of tons
sold at such Gross Sales Price and the Wheelage Fee thereon.

iii. In any month where Lessee pays the Wheelage Fee, such Wheelage Fee shall be
credited to Lessee’s account for subsequent months. If, in any subsequent month,
Lessee shall mine from the Leased Premises and sell an amount of tons of Leased
Coal greater than the tons of Leased Coal set forth on the Production Schedule
for such month, then Lessee shall have the right to produce and ship, without
paying any Tonnage Royalty, such quantities of Leased Coal as would produce, at
the royalty rates prevailing at that time, a Tonnage Royalty equal to that
credit. This right of recoupment may be exercised within 36 consecutive months
from the time that the credit accrues. However, this right of recoupment shall
terminate upon the expiration or termination of this Lease.

 

5



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND

FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. BOXES AND ASTERISKS

DENOTE SUCH OMISSION.

 

iv. If, in any particular month, Lessee has mined from the Leased Premises and
sold an amount of tons of Leased Coal equal to or greater than the tons of
Leased Coal set forth on the Production Schedule for such month, then Lessee
shall have the right to transport Adverse Coal over, under or through the Leased
Premises during such month free of any Wheelage Fee.

v. After the third anniversary of the date of this Lease, Lessee shall have the
right to transport Adverse Coal over, under or through the Leased Premises free
of any Wheelage Fee.

b. Lessee shall have no right under this Lease to process coal from Adverse
Lands on the Leased Premises.

c. For purposes of this Lease, (i) “Adverse Coal” shall mean coal mined from
Adverse Lands; (ii) “Adverse Lands” shall mean property not included in this
Lease that is not owned by Lessor or any of its Affiliates (provided, however,
that if Lessor or any of its Affiliates acquires the property currently leased
by Lessee from Manalapan Mining Company, then such property shall be Adverse
Lands); and (ii) “Process,” “Processed” or “Processing” shall mean any coal
beneficiation process which results in the separation and disposal of rock,
shale or other waste material from the coal, and shall not be applied to
crushing and/or blending operations.

6. Tonnage Royalty.

a. For each ton of Leased Coal mined hereunder from the Leased Premises and
sold, Lessee shall pay to Lessor a tonnage royalty (the “Tonnage Royalty”) equal
to the greater of a fixed rate (the “Fixed Rate”) or the percentage of the Gross
Sales Price (as defined in Section 6(b)) for such ton (the “Percentage Rate”),
each as specified below (the “Lease Royalty Rate”).

 

Mining Method

  

Fixed Rate

  

Percentage Rate

Deep

   [ * ] per ton    [ * ] of Gross Sales Price

Surface, Highwall or Auger

   [ * ] per ton    [ * ] of Gross Sales Price

b. Defined Terms. For the purpose of this Lease, the following terms shall have
the following meanings:

i. The term “ton” shall mean a short ton of 2,000 pounds, composed of coal after
final preparation, or, if not to be prepared, after mining.

ii. The term “Gross Sales Price” shall mean the actual aggregate price or
consideration received, f.o.b. the railcar, for Leased Coal by Lessee or its
Affiliates, directly or indirectly, from an independent third party buyer in an
arms’ length transaction, without the deduction of any costs whatsoever. The
Gross Sales Price shall include all amounts paid by such independent third party
buyer for such

 

6



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND

FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. BOXES AND ASTERISKS

DENOTE SUCH OMISSION.

 

Leased Coal, whether stated as part of the price per ton or not, and whether
paid in cash or not. If any Leased Coal mined hereunder shall be consumed
without first being loaded through the loading point or if any Leased Coal is
sold at the loading point to a buyer other than an independent third party
buyer, the Gross Sales Price of such Leased Coal for the purpose of computing
the Percentage Rate shall be the price then being paid by independent third
party buyers for similar coal at similar loading sites.

iii. The term “independent third party” shall mean a buyer in which neither
Lessee nor any of its Affiliates has a controlling ownership interest or any
other means of controlling price.

iv. The term “Affiliate” shall mean an entity which is controlled by, in control
of or under common control with another entity.

7. Minimum Rental; Payment.

a. During the Primary Term, or any extension thereof, Lessee shall pay to
Lessor, as a minimum rental, without regard to the quantity of Leased Coal
mined, a monthly minimum rental of [ * ] per month, which sum shall be payable
without demand therefor, on or before the 20th day of the calendar month
following that for which the minimum rental payment is applicable, beginning
with the payment on or before August 20, 2008 for the calendar month of July
2008. Notwithstanding the foregoing, after Lessee shall have mined [ * ] tons of
Leased Coal, then the monthly minimum rental shall be reduced to [ * ] per month
for the remainder of the then-current term and any extension thereof. The amount
of minimum rental that is unable to be recouped by Lessee due to the expiration
of the right of recoupment as provided in Section 7(c) shall be credited as
having been mined for the purposes of calculating such [ * ] tons threshold.
Such credit shall be the number of tons determined by dividing the amount of
such expired recoupable amounts by [ * ] per ton. All coal mined from the
properties identified on Exhibit D attached hereto (the “Third Party Coal
Properties”) shall also reduce on a ton-for-ton basis the [ * ] tons required to
have been mined by Lessee hereunder in order to reduce the monthly minimum
rental payable hereunder. By way of example, if [ * ] tons of coal is mined from
the Third Party Coal Properties, then Lessee’s monthly minimum rental will
reduce in accordance herewith after Lessee shall have mined [ * ] tons of Leased
Coal. Lessor shall provide Lessee at least quarterly with a certified statement
of the number of tons mined under from each of the Third Party Coal Properties
until the monthly minimum rental has been reduced to [ * ] per month and the
Production Minimum obligations under Section 7(g) have terminated.

b. For each month during the Remainder Term and until termination of this Lease,
Lessee shall pay to Lessor as rent the sum of [ * ] per month, payable monthly
in advance on or before the first day of each month.

c. Each month’s Tonnage Royalty shall be credited against such month’s minimum
rental so that no minimum rental payment shall be due for any month

 

7



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND

FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. BOXES AND ASTERISKS

DENOTE SUCH OMISSION.

 

where Tonnage Royalties equal or exceed the minimum rental. In any month where
the Tonnage Royalty falls short of the minimum rental, the difference between
the minimum rental paid and the Tonnage Royalty for that month shall be credited
to Lessee’s account for subsequent months. Lessee shall then have the right to
produce and ship, without paying any Tonnage Royalty, such quantities of Leased
Coal as would produce, at the royalty rates prevailing at that time, a Tonnage
Royalty equal to that credit. In no event will Lessee pay less during any month
than the monthly minimum rental. This right of recoupment may be exercised
within 24 consecutive months from the time that the credit accrues. However,
this right of recoupment shall terminate upon the expiration or termination of
this Lease.

d. Payment of Tonnage Royalty, if any, shall be due after applying the foregoing
provisions and shall be made monthly on or before the 20th day of each calendar
month with respect to Leased Coal mined and sold from the Leased Premises during
the preceding month. Each payment of Tonnage Royalty shall be accompanied by a
statement showing the Leased Coal mined and sold during the period for which the
payment is tendered, the unsold inventory at the beginning and end of the month,
the Gross Sales Price per ton, the number of tons sold at such Gross Sales Price
and the royalty due thereon. Any coal sales agent of Lessee is hereby
authorized, and Lessee shall instruct such agent, to furnish to Lessor upon
Lessor’s request to such sales agent (with a copy of such request to Lessee) any
information desired by Lessor with regard to the quantities and the Gross Sales
Price of the Leased Coal with respect to which Lessor is to receive a payment
hereunder.

e. All payments to be made hereunder by Lessee to Lessor shall be wire
transferred in immediately available funds to such account as Lessor may from
time to time designate in writing to Lessee, or in such manner as Lessor may
from time to time designate in writing. Any late payment shall bear interest at
the rate of [ * ] compounded annually on all amounts not paid when due. Interest
charges, if incurred, are intended to compensate Lessor for actual pecuniary
loss due to late payment by Lessee. Charging of interest shall not excuse late
payment by Lessee or limit Lessor’s remedies for failure of Lessee to make
payments in a timely fashion.

f. If Lessee shall make any payment of a lesser amount than that due hereunder,
Lessor may accept the same as a payment on account, without any requirement of
notice to Lessee of the nature of such acceptance; and Lessor shall not be bound
by any notation on any check involving such payment or any statement in any
accompanying letter. The existence of a dispute as to any amount due Lessor
shall not relieve Lessee from paying when due the amount not in dispute, and the
receipt of such amount shall not be treated as a waiver by Lessor of any of its
claims with respect to any amounts in dispute.

g. Subject to Force Majeure and the provision contained in the last sentence of
this Section 7(g), Lessee shall produce and ship not less than [ * ] tons of
Leased Coal from the Leased Premises during 2008, not less than [ * ] tons of
Leased Coal from the

 

8



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND

FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. BOXES AND ASTERISKS

DENOTE SUCH OMISSION.

 

Leased Premises during each of 2009 and 2010, not less than [ * ] tons of Leased
Coal from the Leased Premises during each calendar year thereafter during the
Primary Term and not less than [ * ] tons of Leased Coal from the Leased
Premises during each calendar year during any extended term, such minimum
amounts being hereinafter referred to as the “Production Minimum;” provided,
however, that any Adverse Coal for which Lessee pays a Wheelage Fee pursuant to
Section 5(a), and any coal mined from the Third Party Coal Properties shall be
credited towards the Production Minimum. If Lessee fails during a calendar year
to meet the Production Minimum for such year, then Lessee shall pay an amount
equal to the Production Minimum for such year multiplied by the Fixed Rate
provided in Section 6(a) less the greater of the Tonnage Royalty or minimum
rental paid during such year, such amount due and payable to Lessor on or before
the 25th day of January immediately following the calendar year in which such
failure occurred; provided, however, that such payment in lieu of the complete
satisfaction of the Production Minimum shall not be available to Lessee in more
than two years during the Primary Term and one year in each extended term.
Notwithstanding anything herein to the contrary, the requirement to produce and
ship any Production Minimum shall cease on the date that Lessee shall have
produced and shipped, or received credit as set forth above for, an aggregate of
[ * ] tons of Leased Coal. Any amounts paid by Lessee pursuant to this
Section 7(g) shall be recoupable in the same manner and within the same time
frame as minimum rental payments as provided in Section 7(c). The requirement to
meet, or make payment under this Section 7(g) in lieu of, the Production Minimum
shall be excused in any year that the quarterly reported price of 12,500 Btu,
1.6# SO2 Norfolk Southern prompt market coal shall be [ * ] per ton or less as
reported by ICAP United index. This Section 7(g) shall not affect the
applicability of Section 7(a).

8. Compliance with Laws. Lessee shall observe and promptly comply in all
material respects with all federal, state and local laws, statutes, ordinances,
rules, regulations, orders and other similar requirements of any appropriate
governmental authority, now or hereafter enacted or promulgated, as they may
exist from time to time, which are in any way applicable to Lessee or the Leased
Premises or activities thereon (“Laws and Regulations”), including, but not
limited to, all Laws and Regulations pertaining to the environment and to the
working of mines and the health and safety of all persons employed therein or in
connection therewith. Notices of violation, cessation orders or other
enforcement orders issued by any governmental authority that are timely abated
or appealed in good faith shall not be deemed a breach of this Section 8.

9. Mining Operations.

a. Lessor shall not direct or control the operations of Lessee and hereby waives
and disclaims any right to exercise any supervision, operation or control with
respect to the operations of Lessee. Notwithstanding anything in this Lease to
the contrary, this Lease does not empower Lessor to make any decisions regarding
Lessee’s mining operations and Lessor hereby expressly waives and disclaims any
right to exercise any supervision, operation or control with respect to the
terms and

 

9



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND

FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. BOXES AND ASTERISKS

DENOTE SUCH OMISSION.

 

conditions under which the Leased Coal hereby leased is extracted or prepared,
such as, but not limited to, the manner of extraction or preparation or the
amount of Leased Coal to be produced, all within the meaning of the Acts (as
defined in Section 18(b)(i)). The parties hereto do acknowledge, however, that
Lessor has reserved certain rights and has imposed certain requirements under
the terms of this Lease, including, but not limited to, those rights and
requirements provided in Sections 9, 10 and 11, solely for the purpose of
preventing waste and protecting the reserved rights of Lessor.

b. Lessee shall diligently develop and continue mining operations on the Leased
Premises in an energetic, approved, skillful and workmanlike manner, utilizing a
mine plan reviewed by Lessor, so as to recover the greatest practicable amount
of mineable and merchantable Leased Coal from the Leased Premises employing
modern machinery and equipment and good mining and reclamation practices and in
accordance with the plans submitted by Lessee to Lessor pursuant to
Section 10(b), having due regard for the value of the Leased Premises as a
coal-producing property so as to avoid unnecessary damage to and waste of any
seams of coal, whether granted as a part of the Leased Premises or not so
granted, and to continue mining operations to extract the same with due
diligence during the term of this Lease, subject to Force Majeure. For the
purpose of this Lease, the term “Force Majeure” shall mean any act or occurrence
that is beyond Lessee’s reasonable control and that is not caused by the
negligence or willful misconduct of Lessee or its agents or employees and that
prevents in any material respect the mining, processing, transportation or
delivery of Leased Coal from the Leased Premises, including, but not limited to,
fire, natural flood, damage to or destruction of Lessee’s mines, improvements or
machinery, riot, strike, labor disruption, act of God or serious accident,
terrorist attack, geological abnormalities, non-approval of government or
regulatory environmental Permits required for mining operations provided Lessee
has done all things reasonably necessary to secure such Permits, or other
similar causes beyond the reasonable control of Lessee. Lessee shall, however,
upon the happening of any event of Force Majeure, use all commercially
reasonable efforts to remove or abate the cause of the inability to mine,
process, transport and deliver Leased Coal.

c. Lessor shall at all times have the right, in compliance with all applicable
safety requirements, to enter the Leased Premises and workings and mines of
Lessee in order to determine that all the terms and conditions of this Lease are
fully complied with and for these purposes to use freely the means of access to
the Leased Premises and workings thereon without hindrance, but in such manner
as not unreasonably to interfere with Lessee’s operations.

d. If Lessor finds and reports to Lessee in writing that, in the progress of the
work, any areas of merchantable and mineable Leased Coal have been passed by
with the result that Leased Coal has not been removed, which in accordance with
good mining practices should have been removed, Lessee agrees either to
(i) return to such areas and remove the Leased Coal therefrom or (ii) pay for
the Leased Coal under the lost coal provision as provided in Section 9(e).

e. Lessee shall pay full Tonnage Royalty at the rate herein stipulated

 

10



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND

FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. BOXES AND ASTERISKS

DENOTE SUCH OMISSION.

 

upon all mineable and merchantable Leased Coal, whether in place or mined, which
is burned, lost, destroyed, abandoned or injured by fire or explosion (“Lost
Coal”), when such loss is caused by negligence of Lessee or its agents or
employees or the failure of Lessee to properly mine or provide for the mining of
such Leased Coal by the methods of mining described in Section 9(b). Lost Coal
shall be paid for according to the following formula: (Lease Royalty Rate) X
(Average Gross Sales Price) X (Recoverable Tons). The Lease Royalty Rate is
provided in Section 6(a). The Average Gross Sales Price as used in this
subsection is the average of the Gross Sales Prices for all Leased Coal sold
during the month preceding the month of the occurrence of Lost Coal during which
Leased Coal was actually sold pursuant to this Lease. Recoverable Tons is the
percentage of tons in place that could reasonably be expected to be recovered,
taking into consideration mining conditions, geology and other relevant factors.
If Lessor and Lessee cannot agree on the quantity of Recoverable Tons, the
quantity shall be determined pursuant to Section 36. The Lost Coal for partially
mined areas shall be calculated using the pre-mining tons in place and deducting
therefrom actual tons mined. Payment for Lost Coal shall be made by Lessee to
Lessor within one month following such loss.

f. Lessee shall use commercially reasonable efforts to prevent trespass on the
mines operated hereunder and shall, at its own expense and in its own name (and
in the name of Lessor when specifically authorized by Lessor), initiate and
conduct all proceedings necessary to that end. Lessor, or any person acting on
its behalf, shall have the right to enter the Leased Premises at all reasonable
times to inspect for or prevent any trespass; provided, however, that Lessor
shall not be obligated to make such inspections nor will Lessor be responsible
in any manner for any such trespass.

g. Lessee shall use reasonable care and precaution to (i) prevent the occurrence
of fires in timber or forest growth on the surface overlying the Leased
Premises, (ii) prevent mine fires in the coal seams on the Leased Premises and
(iii) pursue the prompt extinguishment of any such fires caused by its
activities. Lessee shall also cooperate with Lessor and its other lessees in
extinguishing such fires on the Leased Premises and on adjoining lands that may
be liable to spread to or over the Leased Premises. Lessee shall be responsible
for all injuries and damages caused by Lessee or its contractors or agents or by
fire, including, but not limited to, damages to timber and forest growth and
injuries to persons or property on the Leased Premises or adjoining lands, if
such fire is caused by the negligence of Lessee or its employees,
subcontractors, agents or assigns.

h. Lessee shall have the right to employ reputable contract operators on the
Leased Premises to mine and deliver Leased Coal to Lessee for preparation and
marketing; provided, however, that Lessee shall (i) remain liable for the
performance of all of the terms of this Lease and (ii) include in its mining
agreement with its contractor language relating to this Lease in substantially
the following form:

Receipt of Lease. Contractor acknowledges receipt of pertinent provisions of the
Amended and Restated Coal Lease (the “Lease”)

 

11



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND

FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. BOXES AND ASTERISKS

DENOTE SUCH OMISSION.

 

effective May 27, 2008 under which Owner is Lessee of the Lease Premises; has
read and examined those provisions of the Lease; and hereby agrees that all work
to be performed by Contractor under this agreement shall be in conformance with
this agreement and with the terms, conditions and obligations of those
provisions of the Lease. The rights and privileges of Contractor hereunder are
and shall be construed as limited to such rights and privileges only as Owner
possesses and has the lawful right to contract. Contractor agrees to assume, in
performing under this agreement, the obligations and conditions under the Lease
relating to mine operations in the same manner as if the Contractor were Lessee
under the Lease, except for payments owing from Owner to its Lessor as required
by the Lease. Notwithstanding additional requirements contained herein, all
statements, notices, maps or other similar documents required to be furnished by
Owner to its Lessor under the Lease shall be furnished by Contractor to Owner in
connection with Contractor’s operations under this agreement and all such
documents shall in turn be furnished by Owner to its Lessor. Contractor shall
indemnify and save harmless Owner against all liability arising out of the
nonperformance by Contractor of any of the terms, conditions, covenants and
requirements of the Lease.

i. Lessee shall conduct its mining operations so as not to violate any rights of
lateral and subjacent support or other rights belonging to the owners of other
estates on or adjacent to the Leased Premises, unless Lessor shall provide its
written consent to conduct retreat mining or other full extraction mining, which
consent shall not be unreasonably withheld.

10. Surveys, Maps and Permits.

a. Lessee shall at its expense employ a competent, registered professional
mining engineer, whose duty it shall be to plan and project in advance the coal
mining operations to be conducted on the Leased Premises in an efficient and
practicable manner, according to accepted and approved engineering practices for
the development of coal mines by the methods of mining provided for in this
Lease.

b. The registered mining engineer shall lay out plans for development of the
mining and cause maps, on such scale as Lessor may deem acceptable, to be made,
which maps shall show thereon, fully and accurately, mining plans and proposals
for mining covering at least one year of projected mining, all improvements and
surface structures to be made in conjunction with the mining of the Leased Coal,
reclamation methods after removal of the Leased Coal, elevation of the coal
seam, total coal thickness, total seam thickness and contour above sea level,
utilizing the Kentucky State Plane Coordinate System or Virginia State Plane
Coordinate System, as applicable, and Lessee shall, 30 days before the
commencement of any mining operation, furnish to Lessor a copy of such maps and
electronic files in a format acceptable to Lessor. Such maps showing planned
mining shall be submitted no less than two times per year, on March 1 and
September 1 of each year, and at such times as material changes have been made
to such plans as submitted.

 

12



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND

FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. BOXES AND ASTERISKS

DENOTE SUCH OMISSION.

 

c. Lessee agrees to give Lessor reasonable notice of its or any contractor’s
intention to submit a permit application under Kentucky or Virginia state law or
other applicable Laws and Regulations any area in, on or under the Leased
Premises. Lessor will not withhold unreasonably its consent to any request for a
change in post-mining land use for all or any portion of the Leased Premises (it
being understood that it shall not be unreasonable for Lessor to withhold its
consent to a change in post-mining land use that adverse affects Lessor’s
ability to use the Leased Premises for timber operations), and Lessor will
execute any waivers or other documents reasonably requested by Lessee in
connection with its permitting activities.

d. Once every month, Lessee shall furnish to Lessor maps and/or electronic files
in a format acceptable to Lessor which accurately show workings and the
extension of Lessee’s mining operations on, and the volume of Leased Coal
removed from, the Leased Premises during the preceding month, and any other
reasonable information requested by Lessor. Such maps and/or electronic files
shall show measurements of coal and impurities in the coal at intervals not
exceeding 200 feet in every direction and at intermediate places whenever coal
thickness significantly changes. The maps shall be on a scale of five hundred
(500) feet to one (1) inch (three sets) for deep mining and surface mining
operations and one hundred (100) feet to one (1) inch (one set) or such other
scale as requested in writing by Lessor and shall be based on tied surveys of
all workings utilizing the Kentucky State Plane Coordinate System or Virginia
State Plane Coordinate System, as applicable and shall be delivered to Lessor at
its designated office. Lessee agrees to provide any additional maps, electronic
files or other documentation that may be required by the Prime Lease in a timely
manner so as to allow Lessor to review such documents and timely submit such
documents to the Prime Lessor.

e. Lessor itself, or through its agents, shall at all times have access to the
plans, Permit applications (amendments and completions), maps, electronic files
and exploration and quality data pertaining to Lessee’s mining operations in a
form acceptable to Lessor and may take therefrom copies of such portions thereof
as Lessor or its agents may desire. If Lessee fails to furnish maps or other
records as herein provided for and continues not to furnish such maps or
documents for a period of 20 days after written demand by Lessor, Lessor may
employ a competent engineer to make a survey of the mining developments of
Lessee as herein provided and the expense thereof shall be paid by Lessee within
10 days after written demand.

f. Lessee shall furnish Lessor on or before the 1st day of March of each year
and at such other times as may be fixed by law or required for tax assessments,
a statement of and maps showing the acreage of the Leased Coal that was mined,
abandoned and/or lost by tax tract during the preceding year and the estimated
remaining Leased Coal. Lessee shall cooperate fully with Lessor in any effort by
Lessor during a reappraisal or otherwise to reduce or minimize any taxes, fees,
levies or other assessments on all or any part of the Leased Premises.

 

13



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND

FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. BOXES AND ASTERISKS

DENOTE SUCH OMISSION.

 

g. The purpose of providing the plans, maps, documents and electronic files
described herein is solely for the purpose of informing Lessor concerning
Lessee’s efforts to recover mineable and merchantable Leased Coal and advising
Lessor of the areas wherein Lessee will be conducting operations. Lessor shall
have no power to approve or disapprove plans or maps.

h. It shall be the sole responsibility of Lessee to ascertain by title search,
survey and/or other means the accurate boundary lines of the Leased Premises as
may be required by the circumstances before conducting any mining operations in
the vicinity of third party boundaries. Lessee shall submit to Lessor when
available copies of all original survey notes relating to the Leased Premises,
and shall deliver to Lessor legible, clear, single sheet mylar copies, and any
digital equivalent, of all related information, including, but not limited to,
hardbacks and tracings.

i. At the expiration or termination of this Lease for any reason, Lessee
covenants and agrees to furnish Lessor with a complete and final map, certified
by a registered engineer, of a scale of not more than 200 to 400 feet to the
inch, which map shall show all Leased Coal mined by Lessee from the Leased
Premises during the term of this Lease. The submission of such map to Lessor by
Lessee is expressly made a condition precedent to Lessee’s right to be
discharged from its obligations hereunder (including the obligation to pay rents
and royalties) upon termination of this Lease, any provision herein contained to
the contrary notwithstanding.

11. Engineering Audit. Lessor or its agents or engineers, with their assistants,
shall have the right, in compliance with all applicable safety requirements, to
enter at all times the Leased Premises and mining operations of Lessee in order
to audit, review, examine books and records, select samples of Leased Coal and
survey or measure the same or any part thereof for the purpose of ascertaining
the condition of the mines and the methods of mining practiced, as well as the
amount of Leased Coal removed, or for any other lawful purpose, and Lessor shall
have the right to place and keep an auditor or other representative upon any
tipples, docks or loading facilities at the mines of Lessee for the purpose of
checking the weights, measures, accounts and mining methods of Lessee and for
these purposes to use freely the means of access to such mines and works without
let, hindrance or molestation. Notwithstanding the foregoing, it is expressly
understood and agreed that Lessor or its agents, engineers or other
representatives shall be present on the Leased Premises, if at all, only to
protect the interest of Lessor under this Lease and shall not be responsible to
supervise or control the activities or omissions of Lessee or its agents,
employees or others.

12. Weights.

a. All payments for Leased Coal mined from the Leased Premises shall be paid for
by Lessee on the basis of batch weigh loadout weights. Such Leased Coal shipped
by truck or conveyor or by other than rail or water transportation, or used by
Lessee for its own purposes, shall be weighed by Lessee on accurate scales which
shall be inspected and approved as accurate by a qualified agency, and payments
for

 

14



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND

FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. BOXES AND ASTERISKS

DENOTE SUCH OMISSION.

 

such Leased Coal shall be made based on such weights. If actual weights are not
immediately available, estimated weights will be utilized and adjusted when
actual weights become available.

b. To the extent reasonably possible, Lessee shall provide suitable, accurate,
tested scales and shall weigh separately before commingling all Leased Coal
mined from the Leased Premises; and Lessee shall provide a plan or method, which
is satisfactory to Lessor, whereby accurate weights, quality and Gross Sales
Prices of each can be determined. Such method or plan shall be submitted to and
approved in writing by Lessor before any such Leased Coal is commingled. At the
time of each payment hereunder, Lessee shall furnish to Lessor a report in form
approved by Lessor showing the information required above. Where scales are not
available to determine weights prior to commingling of Leased Coal, Lessee shall
propose a plan or method of determining such raw Leased Coal weights and shall
submit such plan to Lessor, which Lessor’s approval therefor shall not be
unreasonably denied.

c. In addition to the foregoing, if Leased Coal from the Leased Premises are to
be commingled with coal from other lands, Lessee shall no less frequently than
semi-annually calculate by cubic measurement the Leased Coal mined during the
preceding six-month period in accordance with a plan or method, which is
satisfactory to Lessor, whereby accurate weights of Leased Coal mined from the
Leased Premises and accurate weights of coal mined from other lands can be
determined. Lessee shall on or before the 15th day of January and July, and at
other times as reasonably requested by Lessor, during the Primary Term (or any
extension thereof) furnish to Lessor a report in form approved by Lessor,
showing separately (i) the total quantity of Leased Coal mined from the Leased
Premises and (ii) the total quantity of any coal mined from other premises and
commingled with Leased Coal mined from the Leased Premises determined in
accordance with the provisions of this subsection. The report shall also show in
what manner the Leased Coal or other coal was shipped, the certified weights of
the Leased Coal and other coal and a record of the representative samples for
float and sink tests or other appropriate tests as approved by Lessor with
analysis of such Leased Coal or other coal made or caused to be made by Lessee
bi-weekly before such Leased Coal and other coal are commingled.

13. Exploration Data. Lessee promptly shall furnish Lessor with true and
complete copies of any and all data (including records of corehole data,
e-logging records, core analysis or channel samples taken as part of an
exploration program) which Lessee may obtain, by drilling or other means, with
respect to the existence, location, quantity, quality, depth and thickness of
coal in the Leased Premises and with respect to the existence, location,
quantity, quality, depth and thickness of any oil, gas, CBM, casinghead gas,
clay or other mineral strata in the Leased Premises.

14. Records. Lessee will keep and cause to be kept during the term of this Lease
and for not less than five years after the expiration or termination of this
Lease accurate records showing separately the quantities of Leased Coal with
respect to which Lessor is to receive a payment hereunder and the Gross Sales
Price of all such

 

15



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND

FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. BOXES AND ASTERISKS

DENOTE SUCH OMISSION.

 

Leased Coal. Lessor and its agents, engineers, attorneys or other persons in its
behalf shall have access at any and all reasonable times to all records
containing facts necessary for a just accounting of amounts due Lessor hereunder
and to the offices where such records are kept, for the purpose of inspecting,
auditing and making copies thereof. For like purposes, Lessee, to the extent
Lessee has the right and only to such extent, does hereby authorize Lessor to
request and/or require of any railroad company, barge company, trucking company
or any other entity providing a mode of transportation of such Leased Coal an
inspection of its books and records, showing the detailed weight and quantity of
all such Leased Coal and pertinent information relating thereto; and such
carriers and their agents are hereby authorized and requested to show Lessor and
its agents all such records when requested and to furnish all such information
upon request.

15. Permits and Reclamation.

a. In all mining and other activities undertaken by Lessee in, on and under the
Leased Premises, Lessee will in all material respects comply with all applicable
Laws and Regulations, including obtaining all necessary permits or other
authorizations (collectively, the “Permits”). Lessee shall submit to Lessor
copies of all Department for Natural Resources (“DNR”) or Department of Mines,
Mining and Energy (“DMME”) reclamation Permit applications filed, and all DNR or
DMME reclamation Permits obtained, by Lessee or persons under contract with
Lessee relating to the Leased Premises, together with all maps and other
attachments filed therewith. Copies of all Permits issued by any governmental
authority shall be furnished to Lessor immediately after they are received by
Lessee. All Permits shall be obtained by and at the expense of Lessee. Lessee
shall post, or cause to be posted, such bonds as may be required in connection
with the issuance of the Permits. Lessee shall conduct all mining activities in
accordance with the Permits. Lessor shall have the right to inspect and copy at
reasonable times and intervals, all inspection reports and compliance,
noncompliance and other orders issued by any governmental authority.

b. Lessee shall pay, or cause to be paid, all reclamation fees and shall
otherwise be entirely responsible for the complete performance of reclamation
obligations hereunder relating to Lessee’s operations on the Leased Premises.
Lessee shall perform all reclamation work in accordance with applicable Laws and
Regulations and the Permits. Lessee shall pay, or cause to be paid, all fines
which may be levied or assessed in connection with the mining operations of
Lessee by the Commonwealth of Kentucky, the Commonwealth of Virginia or any
other governmental authority. Notwithstanding the foregoing, Lessee may contest
or appeal the levy or assessment of any fine to the full extent permitted by
applicable Laws and Regulations, provided that Lessor has received assurances
satisfactory to it that failure to pay the fine pending the outcome of the
contest or appeal shall not adversely affect Lessor.

c. i. At such time as Lessee shall have mined and removed all of the mineable
and merchantable Leased Coal or upon termination of Lessee’s right to mine,
process and ship Leased Coal as provided herein or upon the expiration or
termination of this Lease, at Lessor’s election made within 180 days thereof,
Lessee

 

16



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND

FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. BOXES AND ASTERISKS

DENOTE SUCH OMISSION.

 

shall either (A) fully reclaim and restore the Leased Premises in accordance
with all applicable Laws and Regulations and the Permits or (B) leave the Leased
Premises in such condition that mining or other activities by another person or
entity may begin immediately after the expiration or termination of this Lease,
each as hereinafter more fully described. Lessor in its sole discretion may
elect option (A) for parts or portions of the Leased Premises and option (B) for
other parts or portions of the Leased Premises.

ii. If Lessor elects to have any part of the Leased Premises reclaimed and
restored, Lessee at its sole cost and expense shall reclaim and restore such
Leased Premises as required by all applicable Laws and Regulations and the
Permits and shall initiate and diligently pursue all things reasonably necessary
to terminate all Permits held by Lessee regarding such Leased Premises, subject
to any long-term water treatment obligations that may require certain Permits to
remain in effect until the satisfaction of such obligations.

iii. If Lessor elects to have Lessee leave any part of the Leased Premises in
such condition that mining or other activities by another person or entity may
begin immediately, Lessee, at its sole cost and expense, promptly upon receipt
of notice of such election, shall initiate and diligently pursue all things
reasonably necessary, effective as soon as possible after such election is made,
to accommodate Lessor’s election. Lessee shall do all things reasonably
requested by Lessor, if such request is made, to permit immediate mining or
other activities by another person or entity, including, but not limited to, the
transfer or assignment to Lessor or its designee of applicable Permits, subject
to the replacement of all bonds required to be posted in connection with such
Permits, except to the extent that Lessee is not in compliance with such
Permits. The parties agree that any noncompliance by Lessee under any applicable
Laws and Regulations or Permit shall be determined by a final inspection by the
state compliance inspector(s) as close as possible, but prior, to the time of
transfer. Once the activity, if any, which is not in compliance has been
corrected by Lessee, such transferee shall be responsible for all future
obligations with respect to such activity. During the Remainder Term, if Lessor
so requests, Lessee agrees to transfer any Permit that it then holds on all or
any portion of the Leased Premises to any designee thereof or to permit such
designee thereof to over-permit any Permit area that may be necessary for any
type of development or other activity as Lessor may request. In such case,
Lessee, upon completion of such Permit transfer or over-permitting, shall no
longer be responsible for such portion of the Leased Premises hereunder.

16. Taxes.

a. During the Primary Term (and any extension thereof), Lessee shall promptly
and properly, in accordance with all Laws and Regulations and all pertinent
rulings and case law, pay at the times they become due and payable all taxes,
fees, levies, assessments (including, but not limited to, black lung benefits
and assessments), ad valorem, excise, license, privilege or severance taxes, and
any other charges whether imposed by the United States, any State, any political
subdivision thereof or any municipal corporation (collectively, “Taxes”) upon or
with respect to: (1) the Leased Coal and that portion of the surface of the
Leased Premises used by

 

17



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND

FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. BOXES AND ASTERISKS

DENOTE SUCH OMISSION.

 

Lessee in its mining operations; (2) Lessee’s interest in this Lease; (3) the
leasehold estate hereby created; (4) all Leased Coal mined and produced from the
Leased Premises by Lessee and the products thereof; (5) the exercise of any
right or privilege in connection with Lessee’s operations hereunder; and (6) any
buildings, structures, improvements, equipment and property of any kind used by
Lessee in, on or under the Leased Premises, whether owned by Lessee or Lessor.
For the avoidance of doubt, Lessee shall not be liable for Taxes attributable to
the surface of the Leased Premises (except that portion of the surface used by
Lessee in its mining operations) or to the timber, oil and gas or other estates
not leased to Lessee hereunder. Lessee shall be required to pay the Taxes only
with respect to the periods during the Primary Term (or any extension thereof)
for which the Tax is assessed. If this Lease begins or ends during a period for
which a Tax is assessed, then such Tax shall be pro-rated between Lessee and
Lessor.

b. If Lessor makes any payment, either voluntarily or as required by applicable
Laws and Regulations, on account of any or all Taxes required to be paid by
Lessee pursuant to subsection (a) above, then the amount thereof shall be repaid
by Lessee to Lessor within 10 days after the date Lessor submits a written
statement to Lessee.

c. Notwithstanding the foregoing, it is not intended that Lessee shall pay, or
be required to pay, any so-called income, profits, excise, occupational or
privilege Taxes levied or assessed upon the income of Lessor. Lessee shall
provide to Lessor any filings prepared for submission to the Kentucky State Tax
Department or Virginia State Tax Department with respect to the Leased Coal and
the Leased Premises and Lessee’s mining activity thereon.

17. Indemnity.

a. Lessee does hereby agree to indemnify, defend and hold harmless Lessor and
its parents, subsidiaries and other affiliates and their respective members,
partners, officers, directors, employees, agents, successors and assigns
(collectively, the “Indemnified Parties”) from and against any and all claims,
losses, liabilities, damages, demands, obligations, fines or civil penalties,
regardless of when made or arising, by and on behalf of any person, entity or
governmental agency arising from or related to Lessee’s operations on, in or
under, or with respect to, the Leased Premises, specifically including, without
limitation, any and all claims (x) for personal injury (including death) and
property damage, (y) for salaries and wages and employee or former employee
medical, retirement and all other “benefits” (as defined in Section 18(b)(ii))
and (z) arising from or related to Lessee’s noncompliance with any Laws and
Regulation or any Permit, together with all costs, fees and expenses (including,
but not limited to, court costs and reasonable attorneys’ fees) connected with
any of the above (collectively, “Damages”).

b. In the event that any action or proceeding is brought against any of the
Indemnified Parties by reason of any such claim for Damages described above,
Lessee will at its sole cost and expense, using counsel reasonably acceptable to

 

18



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND

FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. BOXES AND ASTERISKS

DENOTE SUCH OMISSION.

 

Lessor, resist and defend such action or proceeding and satisfy any order or
judgment against any of the Indemnified Parties resulting therefrom.
Notwithstanding the foregoing, (i) if Lessee fails to timely and diligently
resist or defend such action or proceeding, Lessor shall have the right, using
its own counsel at Lessee’s expense, to resist and defend such action or
proceeding and (ii) in any event, Lessor shall have the right, using its own
counsel at its expense, to defend such action or proceeding upon written notice
to Lessee.

c. Lessee’s indemnity obligations under this Lease shall survive the expiration
or termination of this Lease.

18. Workers’ Compensation; Black Lung.

a. Without limiting the generality of Lessee’s obligation to conduct its
operations hereunder in conformity with all Laws and Regulations, Lessee agrees
that it will become and remain a subscriber to the Workers’ Compensation Fund of
the Commonwealth of Kentucky and the Workers’ Compensation Fund of the
Commonwealth of Virginia or otherwise provide workers’ compensation coverage for
its employees in accordance with all applicable Laws and Regulations.

b. i. Without limiting the generality of Lessee’s obligation to conduct its
operations hereunder in conformity with all Laws and Regulations, Lessee agrees
that it shall comply with all of the terms and provisions of the Federal Coal
Mine Health and Safety Act of 1969, as amended by the Black Lung Benefits Act of
1972, the Federal Mine Safety and Health Act of 1977, the Black Lung Benefits
Act of 1977 and the Black Lung Benefits Reform Act of 1977, as now or hereafter
amended and all rules and regulations adopted pursuant thereto (collectively,
the “Acts”).

ii. Lessee acknowledges that, as among Lessor and Lessee and for the purposes of
this Lease, Lessee is, and shall be deemed to be, the operator of any coal mine
for the mining of the Leased Coal from the Leased Premises and of all related
activities engaged in by Lessee or persons under contract with Lessee pursuant
to the terms of this Lease with respect to any claim for black lung benefits or
any other “social benefit” (“benefits”) filed by or on account of its employees
or former employees pursuant to the Acts, the Coal Industry Retiree Health
Benefits Act of 1992 (the “Coal Act”) or any similar or successor statute or
amendment to the Acts or the Coal Act. Lessee shall secure and shall require any
other person or entity who operates, controls or supervises a coal mine in, on
or under the Leased Premises or performs services of construction,
transportation or other activities related to coal mining under the terms of
this Lease, or who otherwise may be liable for the payment of benefits, to
secure the payment of such benefits to or on account of their employees or their
former employees in accordance with all applicable Laws and Regulations and
shall provide Lessor, at least annually and more often upon request, with
appropriate certification that each of them has provided security in compliance
with all applicable Laws and Regulations for the payment of such benefits.
Lessee shall notify Lessor immediately in writing of any changes or alterations
in the status of any such security.

 

19



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND

FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. BOXES AND ASTERISKS

DENOTE SUCH OMISSION.

 

iii. Without limiting the generality of Lessee’s obligation to comply with all
other provisions of this Lease, Lessee agrees that it will secure and guarantee
the payment of all benefits, if any, required to be paid under the Acts or the
Coal Act or any similar act or successor statute or amendment to the Acts or the
Coal Act by reason of said mining, construction, transportation or related
activities pursuant to this Lease, and Lessee does hereby agree that it will
indemnify and hold harmless Lessor from and against any Damages which Lessor may
suffer, directly or indirectly, as a result of or with respect to any claim for
benefits filed by or on account of any of Lessee’s employees or former employees
or employees or former employees of others for whom Lessee may be required to
secure the payment of benefits under subsection (ii) above.

c. Lessee acknowledges that Lessor has reserved certain rights and imposed
certain requirements under the terms of this Lease solely for the purpose of
assuring that the coal in, on and under the Leased Premises is recovered in
accordance with the terms and conditions of this Lease so as to prevent waste
and protect the reserved rights of Lessor; provided, however, that such reserved
rights shall in no event cause Lessor to be or be considered an operator as
defined in the Acts or the Coal Act with respect to Lessee’s employees or the
employees of others.

19. Insurance. Without limiting Lessee’s undertaking to protect, indemnify, hold
harmless and defend the Indemnified Parties as provided in this Lease, and
without limiting the generality of Lessee’s obligation to conduct its operations
hereunder in conformity with all Laws and Regulations, Lessee agrees at its own
cost to procure and maintain at all times during the term of this Lease from
insurance companies (or statutory funds) reasonably acceptable to Lessor the
insurance coverages as hereinafter set forth:

a. Workers’ Compensation and Employers Liability.

i. Workers’ Compensation coverage for occupational injury and disease in
accordance with requirements imposed by applicable Laws and Regulations.

ii. Employers Liability coverage with limits of not less than $3,000,000 per
occurrence.

b. Liability Insurance as is afforded under a policy of Commercial General
Liability, with endorsements or under other policies as may be appropriate, with
limits of not less than $5,000,000 (except for the Pollution Liability Coverage
required in subsection (iii) below, which shall be in the amount of $1,000,000)
combined single limits in any one occurrence, for liability arising from injury
to or death of one or more persons, and for liability arising out of damage to
or destruction of property, including loss of use thereof and downtime, and
including the following:

i. Blanket Contractual Liability

 

20



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND

FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. BOXES AND ASTERISKS

DENOTE SUCH OMISSION.

 

ii. Bodily Injury Liability

iii. Pollution Liability Coverage

iv. Owners and Contractors Protective Liability

v. Broad Form Property Damage Liability

vi. Explosion and Collapse Hazards

c. Auto Liability Insurance covering owned, non-owned and hired motor vehicles
which may be used in any connection with the operations contemplated hereunder
with limits of not less than $5,000,000 combined single limits in any one
occurrence, for all liability arising out of injury to or death of one or more
persons, and for all liability arising out of damage to or destruction of
property, including loss of use thereof and downtime.

d. All policies and endorsements providing the insurance required under
subsections (a), (b) and (c) above shall:

i. be occurrence coverage except for the Pollution Liability coverage under
subsection (b)(iii) above;

ii. be endorsed to include liability assumed by Lessee under this Lease;

iii. name Lessor as an additional insured;

iv. be primary to any and all other insurance of Lessor and the Indemnified
Parties with respect to any and all claims and demands which may be made against
them for bodily injury or death to the Lessee’s employees, contractors, agents,
servants, invitees and guests, and for property damage, including damage to
Lessor’s or Lessee’s property, caused by or alleged to have been caused by any
act omission or default, negligent or otherwise of Lessee by reason of the
mining or other activities under this Lease;

v. provide that it applies separately to each insured against which claim is
made or suit is brought, but in no event for more than the limit of liability of
the applicable policy; and

vi. be endorsed to provide that, except in cases where damage or injury is the
result of the sole negligence of Lessor or the Indemnified Parties, all rights
of subrogation against Lessor and the Indemnified Parties and their insurers are
expressly waived.

The limits of liability required above may be provided by a combination of
primary and excess policies as long as all requirements and coverages are
provided thereunder. The foregoing minimum requirements shall not limit Lessee’s
liability to Lessor in any manner.

 

21



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND

FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. BOXES AND ASTERISKS

DENOTE SUCH OMISSION.

 

e. Prior to commencement of any operations under this Lease, Lessee shall
provide to Lessor acceptable evidence in the form of an original certificate or
certificates of insurance from the respective insurance companies confirming
that all coverages and policies required herein are in full force and effect in
the form required, that Lessor and the Indemnified Parties have been included as
additional insureds where required and that Lessor will be notified in writing
not less than 30 days prior to the cancellation or non-renewal of any such
insurance. Upon request of Lessor, Lessee shall provide duplicate originals of
such policies to Lessor. Lessee shall require its contractors, subcontractors
and other agents performing any work in, on or under the Leased Premises to
obtain and maintain insurance for the risks and in accordance with all the terms
in this Section 19 but at reasonable limits designated by Lessee.

20. Liens and Encumbrances.

a. Except for certain liens and encumbrances that Lessor consents to in writing,
Lessee shall not permit any lien or encumbrance to accrue on the Leased Premises
or any part thereof, except a lien for ad valorem property taxes not due or
payable. In the event that any non-permitted encumbrance or lien on the Leased
Premises or appurtenances accrues, Lessee shall cause the same to be promptly
discharged and removed. If Lessee fails to promptly discharge or remove any such
lien or encumbrance, Lessor shall have the right, but not the obligation, to
take such actions as may be necessary to remove or satisfy the same. Without
limiting the generality of Lessee’s indemnification of the Indemnified Parties
against breach-related Damages, Lessee shall be obligated to reimburse Lessor
for any costs, expenses, disbursements or attorneys’ fees necessarily incurred
in protecting the Leased Premises from such liens and encumbrances and shall pay
the same at the next succeeding payment of the Tonnage Royalty or the Minimum
Rental. Lessee shall have the right to contest in the courts or otherwise the
validity of any such lien or encumbrance.

b. Lessee covenants and agrees that this Lease and all or any part of the Leased
Premises are not intended to be an “equitable servitude” or any other property
interest for the benefit of a third party. Lessee further covenants and agrees
that it shall not create an equitable servitude upon the Leased Premises by
virtue of any collective bargaining agreement, agreement of understanding,
contract, subcontract, license, sublease, assignment, employment practice,
successorship clause or any other contract with a third party which has no
interest in the Leased Premises. Lessor shall have the right, at its option, to
terminate this Lease and forfeit the leasehold estate without any further action
by Lessor unless Lessee shall have removed any such equitable servitude within
30 days after written notice from Lessor.

21. Environmental Damage. Without limiting the generality of Lessee’s
indemnification of the Indemnified Parties against environmental and
environmental-related Damages, Lessee agrees that it will conduct its mining
operations on the Leased Premises in such manner as to not cause the Indemnified
Parties to incur any liability due to pollution or discoloration of streams fed
by waters from the Leased

 

22



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND

FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. BOXES AND ASTERISKS

DENOTE SUCH OMISSION.

 

Premises resulting from such operations or interference with the present bed of
such streams or their natural flow resulting from such operations. Lessee
further agrees that it will conduct all of its operations under this Lease in a
careful and prudent manner and in such a way as to not cause the Indemnified
Parties to incur any liability arising therefrom, and Lessee shall be solely
responsible for the treatment of any water discharges arising out of, connected
with or related to its mining or other activities under this Lease in, on or
under the Leased Premises or adjacent lands to the full extent required by
present or future Law and Regulations, which responsibility of Lessee as well as
the aforesaid indemnification shall survive the expiration or termination of
this Lease. The obligations of Lessee under this Section 21 are in addition to,
not in lieu of, other sections of this Lease regarding indemnification,
insurance and Lessee’s other obligations.

22. Boundary Coal. If Lessee shall acquire other coal properties which adjoin
and have a common boundary with the Leased Premises, in order to avoid
unnecessary loss of Leased Coal, Lessor waives any present or future requirement
of law relating to the leaving of coal at or near boundaries and consents to the
mining and removal of all of the Leased Coal within any distance of any boundary
between the Leased Premises and other coal lands and coal leaseholds now or
hereafter owned by Lessee; provided, however, that Lessee must also obtain a
similar waiver from the owners of such other coal lands.

23. Condemnation.

a. In the event that any governmental agency formally begins, or indicates a
desire to bring, condemnation proceedings related to the Leased Coal or the
Leased Premises, Lessor and Lessee shall jointly resist and/or negotiate with
the condemnation authority.

b. In the event that any part of the Leased Coal or Leased Premises is taken by
eminent domain or condemnation, Lessor shall not in any manner be liable to
Lessee for untimely termination of this Lease or the consequential inability of
Lessee or its successors to conduct mining operations at all or on the scale
anticipated by Lessee before such eminent domain or condemnation proceedings
were exercised, nor for any loss or liability for any reduction in anticipated
profit by Lessee resulting as a consequence of the attempted and/or actual
condemnation. The Minimum Rental shall be reduced on a pro-rata basis for any
material amount of Leased Coal taken by eminent domain or condemnation;
provided, however, that no adjustment shall be made unless and until the amount
of Leased Coal so taken exceeds ten percent (10%) of the remaining recoverable
reserves.

c. If all or any part of the Leased Premises is taken or condemned, each of
Lessor and Lessee shall pursue its own claim for compensation; provided,
however, that Lessor and Lessee shall cooperate in their efforts to maximize
each party’s compensation award.

24. Substances Mixed With Coal. Lessee covenants and agrees that it will

 

23



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND

FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. BOXES AND ASTERISKS

DENOTE SUCH OMISSION.

 

not mine from the Leased Premises any substances mixed with the coal, except to
the extent that such substances necessarily must be removed in Lessee’s ordinary
mining process, and that such substances shall not be removed and sold unless
and until there is mutual agreement regarding division of proceeds received
therefrom.

25. Timber. In conducting operations on the surface of the Leased Premises,
Lessee shall use reasonable care to do as little damage to the timber and
surface as is practicable consistent with its obligation to mine all mineable
and merchantable coal. Lessee agrees to delineate on the ground or on trees by
paint marks or ribbons, the limitations of ground surface to be disturbed by
surface operations and to give notice to Lessor at least 90 days in advance of
any such operations which will require the removal of any timber or would result
in damage thereto so as to permit Lessor or its agents, contractors or assigns
to cut and remove the timber in question. If Lessor does not remove the timber
that is the subject of such notice, Lessee may arrange to have such timber
removed and may offset the cost of cutting such timber by the receipt of
revenues for the sale of such timber only up to the actual cost incurred by
lessee in having such timber removed. All revenues over and above the actual
cost of timber removal incurred by Lessee shall be the property of Lessor and
shall be promptly remitted thereto within 30 days of the receipt thereof by
Lessee.

26. Roads. Lessee is granted the non-exclusive right to use existing roads on
the Leased Premises. Lessor reserves for itself and its other existing and
future lessees, sublessees, contractors and other designees the non-exclusive
right to use existing roads and roads hereafter constructed by Lessee and, to
the extent Lessee’s consent is required therefor, Lessee shall provide such
consent. Where, in the conduct of its activities pursuant to this Lease, it is
necessary for Lessee to alter or destroy existing roads, Lessee shall provide
substantially equivalent alternate access needed by the users of such roads.
Lessee shall, at its own expense, keep and maintain all of the roads used by it
on the Leased Premises in usable condition and repair and in at least as good
condition as the same now are. To the extent such existing roads or roads
hereafter constructed are used by Lessee, Lessor or other grantees of Lessor,
with respect to such other grants made after the date of this Lease, all such
users of such roads shall share, on an equitable basis based upon the total
tonnage hauled over such roads by such user, or some other mutually acceptable
method, in the cost of maintaining such roads as are commonly used, and the
users thereof shall keep such records as are necessary to ascertain the proper
apportionment of the costs therefor. The users of such roads shall establish
between themselves the necessary agreements to accomplish the mutual sharing of
such costs, liabilities and indemnifications with respect thereto, and no other
user shall have the right to use such roads in the absence of such an agreement.

27. Essential Reliance. It is understood that it is the essence of this Lease
that Lessor enters into this Lease expressly relying upon the demonstrated
skill, experience, character, substance, credit and ability of Lessee and its
present management. Lessor and Lessee hereto expressly recognize and acknowledge
that the obligations of Lessee hereunder are “personal services” of Lessee, a
Lessee whom

 

24



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND

FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. BOXES AND ASTERISKS

DENOTE SUCH OMISSION.

 

Lessor considers to be uniquely competent and qualified to perform those
services. Recognizing such unique competence, qualification, skill, credit,
character and substance of Lessee, Lessor enters into this Lease because of the
special trust and confidence that Lessor has in the ability of Lessee to perform
its obligations hereunder. For these reasons, Lessor demands, and Lessee
specifically agrees to, performance of all Lessee’s obligations under this Lease
from Lessee alone and from no other person or entity. Lessor and Lessee
expressly recognize and acknowledge that performance by some person or entity
other than Lessee would, by the very nature of the services to be rendered by
Lessee under this Lease, constitute something essentially different from the
performance contemplated by Lessor and Lessor’s reliance upon Lessee under this
Lease. Therefore, Lessor and Lessee hereto expressly agree that the obligations
of Lessee contemplated under this Lease shall be performed only by Lessee,
subject to Sections 9(h) and 28.

28. Assignment Prohibited. Lessee agrees that it will not assign, let, sublease,
encumber, pledge, mortgage or otherwise transfer its rights under this Lease,
either voluntarily or by operation of law, without the prior written consent of
Lessor; provided, however, that Lessee shall have the right to sublease or
assign this Lease to an Affiliate without the consent of Lessor; provided,
further, that, notwithstanding any such sublease or assignment, Lessee shall
remain fully liable for performance of all of the terms and conditions of this
Lease. Lessee shall provide Lessor with written notice of any assignment to an
Affiliate within 10 days after such assignment. Any violation of the terms and
provisions of this Section 28 by Lessee shall, at the option of Lessor,
automatically forfeit and terminate this Lease. Any transaction or series of
related transactions following which Lessee is no longer controlled by either
ICG, LLC, a Delaware limited liability company, or International Coal Group,
Inc., a Delaware corporation, shall constitute an assignment within the meaning
of this Section 28. For purposes of this Section 28, “control” shall mean the
power to direct or cause the direction of, either directly or indirectly, the
management or policies of Lessee, whether through the ownership of voting
securities, by contract or otherwise.

29. Collection of Rents – Rights Reserved. All rents and royalties required to
be paid to Lessor hereunder shall be deemed and considered as rent reserved for
the Leased Premises, and Lessor shall have for the collection thereof all of the
rights and remedies which landlords may now or hereafter have for the collection
of rent reserved upon contract under the laws of the Commonwealth of Kentucky
and the Commonwealth of Virginia.

30. Default; Forfeiture; Remedies Cumulative.

a. In any of the following events, that is to say:

i. Lessee shall fail to pay any rent or royalty for 10 days after written notice
of any non-payment of any such payment due under this Lease; or

ii. Lessee shall fail on more than two occasions within any consecutive 12-month
period to timely pay any installment of rent, royalty or other payment due under
this Lease within five days after when first due and payable; or

 

25



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND

FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. BOXES AND ASTERISKS

DENOTE SUCH OMISSION.

 

iii. Lessee shall fail for a period of 30 days after written demand therefor to
pay or repay any sums due for taxes as provided in this Lease; or

iv. Lessee shall abandon the Leased Premises; or

v. Lessee shall fail to keep and perform any of the terms, conditions, covenants
and agreements of this Lease to be kept and performed, and, if any such failure
as provided in this subpart (v) is not cured or reasonable efforts to cure such
failure are not commenced, and diligently prosecuted thereafter, within 30 days
after Lessor shall have given written notice of such default to Lessee; or

vi. Lessee shall be adjudicated a bankrupt or discharged by any court as an
insolvent debtor, or if any receiver or assignee or other person or persons be
appointed by any court to take charge of the Leased Premises or the property of
Lessee, or the mines and equipment upon the same;

then, in any such event, all rights of Lessee under this Lease to mine, process
and ship Leased Coal as provided in this Lease shall, at the option of Lessor
(except for an event specified in (vi) immediately above, which event shall
cause a forfeiture and termination ipso facto), become forfeited and cease and
determine, and Lessor shall have the right to re-enter the Leased Premises and
to exclude Lessee therefrom and to hold the Leased Premises free of any claims
of Lessee, anything herein contained to the contrary notwithstanding; provided,
however, that Lessee shall thereafter fully comply with, perform and complete
all of its reclamation, environmental and other obligations under this Lease,
and Lessee shall have reasonable access to the Leased Premises for such purpose.

b. Upon any declaration of forfeiture, all estate, rights and privileges of
Lessee to mine, process and ship Leased Coal as provided in this Lease shall
cease and determine, and Lessor may thereupon or at any time thereafter, without
further notice, demand or action by it or any of its agents, re-enter and take
possession of the Leased Premises, or any part thereof in the name of the whole,
and Lessor in making such re-entry and taking possession of the Leased Premises
shall have the right to do so without legal action, or without notice or
process, as may be required by the laws of the Commonwealth of Kentucky or the
Commonwealth of Virginia. In the event that Lessor exercises the right herein
provided to declare such forfeiture, Lessor shall not be liable to Lessee for
any injury or damage by reason thereof, and Lessee hereby expressly waives and
releases any and every claim for any such injury or damage.

c. All provisions contained in this Lease for the collection of rents, royalties
or other payments, or concerning the remedy of Lessor in case of breach by
Lessee of any condition, covenant or agreement contained in this Lease, shall be
deemed to be cumulative and not exclusive and shall not deprive Lessor of any of
its other legal or equitable remedies which may now or hereafter be provided
under the laws of the Commonwealth of Kentucky or the Commonwealth of Virginia.

 

26



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND

FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. BOXES AND ASTERISKS

DENOTE SUCH OMISSION.

 

d. No delay or omission of Lessor to exercise any right, remedy or lien accruing
upon any default or forfeiture under this Lease, or otherwise available to it,
shall impair, prejudice or waive any such right, remedy or lien, but every such
right, remedy and lien may be exercised by Lessor on account of any subsequent
breach in the same manner and to the same extent as if such delay or omission
had not occurred.

31. Removal of Property Upon Expiration or Termination. Unless specified
otherwise in the Prime Lease with respect to property on the Leased Premises
subject to the Prime Lease, upon the expiration or termination of this Lease, at
Lessor’s option, either (a) Lessee shall have 90 days within which to remove all
of its property, whether affixed or not, from the Leased Premises, and any such
property not so removed by Lessee within such applicable period shall, at the
election of Lessor, become the absolute property of Lessor or, to the extent
required by the Prime Lease, of the Prime Lessor or (b) Lessor shall purchase
any or all such property from Lessee at a purchase price equal to the fair
market value thereof as determined by an independent appraiser retained by
Lessor and reasonably acceptable to Lessee. Lessee may leave in the Leased
Premises such of its property as may be required to complete or comply with
valid governmental reclamation or environmental or other requirements for such
period of time as may be reasonably necessary for such completion or compliance.

32. Release Upon Expiration or Termination. Upon the expiration or termination
of this Lease, Lessee shall execute and deliver to Lessor, in such form as will
permit recordation of the same, a written release and relinquishment of all of
the right, title and interest acquired under this Lease in and to the Leased
Premises, including such property as Lessee is hereby required to leave on the
Leased Premises.

33. Waiver. No failure or delay on the part of either Lessor or Lessee in
exercising any of their respective rights under this Lease upon any failure by
the other party to perform or observe any condition, covenant or provision
contained in this Lease shall operate as a waiver thereof, nor shall any single
or partial exercise of any such rights preclude any other or further exercise
thereof or the exercise of any other right under this Lease.

34. Successors Bound. All covenants and agreements contained in this Lease shall
inure to the benefit of and shall be binding upon and fully performed by the
respective parties hereto and their respective successors and permitted assigns.

35. Notices. All requests, statements, notices and demands shall be deemed given
and served (x) three business days after mailing, if sent by registered or
certified mail, postage and registration or certification fee prepaid, return
receipt requested, or (y) one business day after sending, if sent by overnight
delivery, addressed as follows:

For Lessor,

Dulcet Acquisition LLC

Seven Sheridan Square, Suite 400

Kingsport, TN 37660

Attention: Stephen F. Looney

 

27



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND

FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. BOXES AND ASTERISKS

DENOTE SUCH OMISSION.

 

with a copy to:

Penn Virginia Resource Partners, L.P.

Three Radnor Corporate Center, Suite 300

100 Matsonford Road

Radnor, PA 19087-4564

Attention: Nancy M. Snyder

For Lessee,

Powdul Acquisition LLC

300 Corporate Centre Drive

Scott Depot, WV 25560

Attention: President

With a copy to:

ICG, LLC

300 Corporate Centre Drive

Scott Depot, WV 25560

Attention: General Counsel

or to such other person or address as either party may prescribe from time to
time by written notice to the other party. Notwithstanding the foregoing, any
notice to or demand upon Lessee may be served or given in the manner required by
the laws of the Commonwealth of Kentucky and Commonwealth of Virginia for
service of process.

36. Dispute Settlement and Arbitration. If at any time during the continuance of
this Lease, or any extension thereof, any dispute shall arise between Lessor and
Lessee under this Lease or under any of the terms and provisions hereof which
cannot be agreed upon by the parties hereto, then such dispute shall be referred
to a board of arbitrators (the “Board”). The Board shall be comprised of one
representative of Lessor and one representative of Lessee, to be selected by
Lessor and Lessee, respectively, and a third arbitrator who shall be chosen by
the two arbitrators herein provided for. Each arbitrator shall have at least 10
years experience in the coal mining and/or coal land management business. In the
event that the two arbitrators are unable to agree within 15 days upon a third
arbitrator, then the American Arbitration Association shall designate a
disinterested person to act as such arbitrator; and, in the event that the
Receiving Party (as defined below) should, for a period of 15 days after receipt
of an Arbitration Notice (as defined below), fail to select and make known in
writing to the Notifying Party (as defined below) the arbitrator selected by the
Receiving Party, the Board shall be comprised of the one sole arbitrator chosen
by the Notifying Party. Either party (the “Notifying Party”) may at any time
serve upon the other (the “Receiving Party”) a notice (an “Arbitration Notice”)
setting forth the point or points upon which the decision of the Board is
desired and the identity of the arbitrator chosen by the Notifying Party. Within
15 days after the date of such Arbitration Notice, the Receiving Party shall
deliver a counter-notice to the Notifying Party which shall identify the
arbitrator chosen by the Receiving Party and which may specify any additional
points or differences arbitrable hereunder upon which the Receiving Party may
desire a

 

28



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND

FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. BOXES AND ASTERISKS

DENOTE SUCH OMISSION.

 

decision. The Board shall give 10 days written notice of the time and place of
hearing to the respective parties and shall determine questions submitted to it
for arbitration and make its decision and award in writing. The decision and
award of a majority of the arbitrators (or the sole arbitrator, as the case may
be) shall be final, conclusive and obligatory upon the parties to this Lease and
their successors and assigns, and without appeal, and each party hereto agrees
to abide by and comply with every such decision and award. Judgment on the award
of the Board may be entered and enforced by a court of competent jurisdiction.
The costs of each party in connection with any such arbitration shall in the
first instance be paid by such party, but if such party substantially prevails
therein, it shall be reimbursed therefor by the other party, and the question of
costs shall in each case be determined by the Board when it renders its decision
on the question or questions submitted to it. Notwithstanding the requirement to
arbitrate any dispute, any party may apply to a court for interim measures, such
as injunctions, attachments and conservation orders, which measures may be
immediately enforced by court order. Any decision with respect to such interim
measures shall promptly be referred to the Board for review and final decision.

37. Relationship Between the Parties. Nothing herein contained or hereby
implied, including, without limitation, rights reserved by Lessor to use the
Leased Premises for purposes other than those which are granted to Lessee, to
receive and examine development plans and maps, to review Lessee’s records and
otherwise audit and inspect Lessor’s operations and their impact on the Leased
Coal and/or the Leased Premises, shall be construed as creating or constituting
by implication or otherwise an obligation of or right in Lessor to control or
otherwise correct Lessee’s acts and omissions or a lessening of Lessee’s duties
to indemnify Lessor and provide insurance herein required or any relationship or
partnership, mining partnership, joint venture, agency or of employer and
employee between Lessor, on the one hand, and Lessee, on the other hand, it
being understood that the relationship between them is solely that of Lessor and
Lessee.

38. Power of Attorney. Lessee acknowledges that pursuant to certain provisions
hereof, it is required to provide, upon request of Lessor, certain consents,
waivers, transfers, assignments and other documentation. Accordingly, in the
event Lessee fails to deliver any such consent within 15 days after written
demand therefor, which demand shall describe the provisions hereof requiring
such and the circumstances which provide the basis for such demand, Lessee may
elect to submit such matter to arbitration as herein provided. In further
consideration of this Lease, Lessee does hereby irrevocably designate any
officer of Lessor as its attorney-in-fact with the power and authority to
execute and deliver on behalf of Lessee such consents, waivers, transfers,
assignments and other documentation which are the subject of the written demand
given by Lessor to Lessee in the event that Lessee fails to submit such matter
for arbitration, or Lessee, after submitting such matter to arbitration and
receiving a decision in favor of Lessor, fails to comply with a decision of the
Board directing it to provide such consents, waivers, transfers, assignments or
other documentation within 15 days after such decision. Presentation of an
executed copy of this Lease and a copy of the written demand or, if arbitrated,
a written decision of the Board shall constitute sufficient evidence of the
nature and extent of this designation by Lessee.

 

29



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND

FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. BOXES AND ASTERISKS

DENOTE SUCH OMISSION.

 

39. Headings. Section headings used herein are for convenience of reference only
and shall not affect the meaning or construction of any provision hereof.

40. Applicable Law. This Lease shall be construed, enforced and performed in
accordance with the laws of the Commonwealth of Virginia.

41. Severability. If any provision of this Lease shall be held to be invalid,
void or unenforceable, the remaining provisions hereof shall in no way be
affected or impaired, and such remaining provisions shall remain in full force
and effect.

42. Representations and Warranties of Lessee. Lessee represents and warrants as
follows:

a. Lessee is a limited liability company, duly organized, validly existing and
in good standing under the laws of the State of Delaware and has the limited
liability company power to perform its obligations under this Lease and the
other documents delivered pursuant hereto or referred to herein and to carry on
its business as now conducted and as contemplated by this Lease and the
documents referred to herein.

b. Neither the execution nor delivery by Lessee of this Lease, nor consummation
of the transactions contemplated by this Lease, will (i) conflict with, violate
or result in the breach of or constitute a default under Lessee’s certificate of
formation or limited liability company agreement, or any applicable Laws or
Regulations or (ii) conflict with, result in the material breach of any term or
provision of, result in the termination of, result in the acceleration of, or
permit the acceleration of the performance required by the terms of, or give
rise to any right of termination or cancellation under, any loan agreement,
indenture, mortgage, deed of trust or other contract to which Lessee is a party
or by which it may be bound.

c. The execution and delivery of this Lease by Lessee and of the other documents
referred to herein, and the performance by it of the transactions contemplated
herein and therein, have been duly authorized by all necessary limited liability
company action required, and no further authorization with respect to Lessee is
required.

d. The representations and warranties set forth in this Section 42 shall remain
in full force and effect and shall survive for two years following the
expiration or termination of this Lease.

43. Representations and Warranties of Lessor. Lessor represents and warrants as
follows:

a. Lessor is a limited liability company, duly organized, validly

 

30



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND

FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. BOXES AND ASTERISKS

DENOTE SUCH OMISSION.

 

existing and in good standing under the laws of the State of Delaware and has
the limited liability company power to perform its obligations under this Lease
and the other documents delivered pursuant hereto or referred to herein and to
carry on its business as now conducted and as contemplated by this Lease and the
documents referred to herein.

b. Neither the execution nor delivery by Lessor of this Lease, nor consummation
of the transactions contemplated by this Lease, will (i) conflict with, violate
or result in the breach of or constitute a default under Lessor’s certificate of
formation or limited liability company agreement, or any applicable Laws or
Regulations or (ii) conflict with, result in the material breach of any term or
provision of, result in the termination of, result in the acceleration of, or
permit the acceleration of the performance required by the terms of, or give
rise to any right of termination or cancellation under, any loan agreement,
indenture, mortgage, deed of trust or other contract to which Lessor is a party
or by which it may be bound.

c. The execution and delivery of this Lease by Lessor and of the other documents
referred to herein, and the performance by it of the transactions contemplated
herein and therein, have been duly authorized by all necessary limited liability
company action required, and no further authorization with respect to Lessor is
required.

d. The representations and warranties set forth in this Section 43 shall remain
in full force and effect and shall survive for two years following the
expiration or termination of this Lease.

44. Entire Agreement. This Lease (together with the documents referred to
herein) constitutes all of the agreements, conditions, understandings,
representations and warranties made between the parties hereto and supersedes
all prior or contemporaneous agreements, whether written or oral, with respect
to the subject matter hereof, including the Original Coal Lease. This Lease may
not be modified orally or in any manner other than by an agreement in writing
signed by both parties hereto.

45. No Recordation. This Lease shall not be recorded absent mutual agreement
between the parties hereto, but the parties agree that each shall execute, and
either may file of record, a memorandum of lease in the form attached hereto as
Exhibit C.

46. No Disclosure. Without the prior written consent of the other party, and
except to the extent required by applicable Laws and Regulations (including
requirements of the United States Securities and Exchange Commission) or for the
conduct of the legal, accounting and taxation affairs of their respective
businesses, neither Lessor nor Lessee will disclose to any person the terms and
conditions of this Lease. Disclosure of the terms of this Lease may be made as
required to secure financing required by Lessee to acquire the necessary
equipment and credit necessary to perform its obligations hereunder, but Lessee
shall receive the assurance of such lender that such information shall be held
in confidence.

 

31



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND

FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. BOXES AND ASTERISKS

DENOTE SUCH OMISSION.

 

47. No Rights in Third Parties. The provisions of this Lease are not intended
and do not confer upon any persons or entities other than the parties hereto and
their successors and permitted assigns any rights or remedies under or by reason
of this Lease.

[Signature Page Follows]

 

32



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND

FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. BOXES AND ASTERISKS

DENOTE SUCH OMISSION.

 

WITNESS the following signatures:

 

DULCET ACQUISITION LLC, a Delaware limited liability company By:   Penn Virginia
Operating Co., LLC,   its sole member By:  

/s/ Stephen F. Looney

Name:   Stephen F. Looney Title:   Vice President

POWDUL ACQUISITION LLC,

a Delaware limited liability company

By:   ICG, LLC,   its sole member By:  

/s/ Charles G. Snavely

Name:   Charles G. Snavely Title:  

Sr. Vice President – Planning and

Northern Region Operations

[Signature Page to Amended and Restated Coal Lease]

 

33



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND

FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. BOXES AND ASTERISKS

DENOTE SUCH OMISSION.

 

STATE OF TENNESSEE,

COUNTY OF SULLIVAN, to-wit:

The foregoing instrument was acknowledged before me this 27th day of May, 2008,
by Stephen F. Looney, the Vice President of Penn Virginia Operating Co., LLC, a
Delaware limited liability company and the sole member of Dulcet Acquisition
LLC, a Delaware limited liability company, on behalf of the company.

My commission expires December 8, 2008.

 

Kathy E. Arnold

            Notary Public

[SEAL]

STATE OF WEST VIRGINIA,

COUNTY OF PUTNAM, to-wit:

The foregoing instrument was acknowledged before me this 27th day of May, 2008,
by Charles G. Snavely, the Sr. Vice President – Planning and Northern Region
Operations of ICG, LLC, a Delaware limited liability company and the sole member
of Powdul Acquisition LLC, a Delaware limited liability company, on behalf of
the company.

My commission expires 12/15/2014.

 

/s/ Johneen F. Pomeroy

            Notary Public

[SEAL]

[Signature Page to Amended and Restated Coal Lease]

 

34



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND

FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. BOXES AND ASTERISKS

DENOTE SUCH OMISSION.

 

EXHIBIT A

LEASED PREMISES

LOGO [g56678image001.jpg]

 

35



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND

FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. BOXES AND ASTERISKS

DENOTE SUCH OMISSION.

 

EXHIBIT B

PRODUCTION SCHEDULE

 

Month

   Production Minimum

June 2008

   [    *    ]

July 2008

   [    *    ]

August 2008

   [    *    ]

September 2008

   [    *    ]

October 2008

   [    *    ]

November 2008

   [    *    ]

December 2008

   [    *    ]

January 2009

   [    *    ]

February 2009

   [    *    ]

March 2009

   [    *    ]

April 2009

   [    *    ]

May 2009

   [    *    ]

June 2009

   [    *    ]

July 2009

   [    *    ]

August 2009

   [    *    ]

September 2009

   [    *    ]

October 2009

   [    *    ]

November 2009

   [    *    ]

December 2009

   [    *    ]

January 2010

   [    *    ]

February 2010

   [    *    ]

March 2010

   [    *    ]

April 2010

   [    *    ]

May 2010

   [    *    ]

June 2010

   [    *    ]

July 2010

   [    *    ]

August 2010

   [    *    ]

September 2010

   [    *    ]

October 2010

   [    *    ]

November 2010

   [    *    ]

December 2010

   [    *    ]

January 2011

   [    *    ]

February 2011

   [    *    ]

March 2011

   [    *    ]

April 2011

   [    *    ]

May 2011

   [    *    ]

 

B-1



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND

FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. BOXES AND ASTERISKS

DENOTE SUCH OMISSION.

 

EXHIBIT C

MEMORANDUM OF LEASE

THIS MEMORANDUM OF LEASE, made and entered into by and between DULCET
ACQUISITION LLC, a Delaware limited liability company (“Lessor”), and POWDUL
ACQUISITION LLC, a Delaware limited liability company (“Lessee”).

R E C I T A L

The parties entered into an Amended and Restated Coal Lease (the “Lease”) dated
as of the 27th day of May, 2008, involving land in Harlan County, Kentucky and
Lee County, Virginia (the “Leased Premises”), as more particularly described on
Exhibit A attached hereto and by reference made a part thereof.

The parties hereto desire to make this Memorandum of Lease.

WITNESSETH THE FOLLOWING:

1. The parties to the Lease are as set forth in the caption hereof as “Lessor”
and “Lessee.” Each having the following address:

Lessor

Dulcet Acquisition LLC

Seven Sheridan Square

Suite 400

Kingsport, TN 37660

Lessee

Powdul Acquisition LLC

300 Corporate Centre Drive

Scott Depot, WV 25560

2. The Lease is dated as of May 27, 2008, and was executed by Lessee on May 27,
2008 and by Lessor on May 27, 2008.

3. A description of the Leased Premises in the form contained in the Lease is
attached hereto as Exhibit A.

4. The Term of the Lease commences on May 27, 2008 and continues until all the
mineable and merchantable coal is removed or for ten (10) years, subject to two
(2) extensions of five (5) years each, and thereafter for a Remainder Term until
Lessee concludes the work on the Leased Premises.

 

37



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND

FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. BOXES AND ASTERISKS

DENOTE SUCH OMISSION.

 

WITNESS the following signatures:

 

DULCET ACQUISITION LLC, a Delaware limited liability company By:   Penn Virginia
Operating Co., LLC,   its sole member By:  

 

Name:   Stephen F. Looney Title:   Vice President

POWDUL ACQUISITION LLC,

a Delaware limited liability company

By:   ICG, LLC,   its sole member By:  

 

Name:   Charles G. Snavely Title:  

Sr. Vice President – Planning and

Northern Region Operations

 

38



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND

FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. BOXES AND ASTERISKS

DENOTE SUCH OMISSION.

 

STATE OF TENNESSEE,

COUNTY OF SULLIVAN, to-wit:

The foregoing instrument was acknowledged before me this 27th day of May, 2008,
by Stephen F. Looney, the Vice President of Penn Virginia Operating Co., LLC, a
Delaware limited liability company and the sole member of Dulcet Acquisition
LLC, a Delaware limited liability company, on behalf of the company.

My commission expires                                                  .

 

 

        Notary Public

[SEAL]

STATE OF WEST VIRGINIA,

COUNTY OF PUTNAM, to-wit:

The foregoing instrument was acknowledged before me this 27th day of May, 2008,
by Charles G. Snavely, the Sr. Vice President – Planning and Northern Region
Operations of ICG, LLC, a Delaware limited liability company and the sole member
of Powdul Acquisition LLC, a Delaware limited liability company, on behalf of
the company.

My commission expires                                                  .

 

 

        Notary Public

[SEAL]

This Document prepared by:

James F. Modzelewski

Vice President and Assistant General Counsel

Penn Virginia Resource Partners

Three Radnor Corporate Center, Suite 300

100 Matsonford Road

Radnor, PA 19087

 

39



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMITTED AND

FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. BOXES AND ASTERISKS

DENOTE SUCH OMISSION.

 

EXHIBIT D

THIRD PARTY COAL PROPERTIES

LOGO [g56678image002.jpg]

 

40